NO. 12-04-00043-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


LANA JEAN SWEATT,                                     §     APPEAL FROM THE 321ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

GENE EDWARD SWEATT,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant Lana Sweatt Ryland perfected an appeal from a judgment entered by the 321st
Judicial Court of Smith County, Texas in cause number 02-0478-D.  After the record and briefs were
filed, the parties filed an agreed motion, pursuant to Texas Rule of Appellate Procedure 42.1(a)(2),
to dismiss the appeal and to reverse and remand the matter to the trial court for a new trial on the
merits.  The motion is signed by counsel for both parties.
            Because the parties have met the requirements of Rule 42.1(a)(2), the motion is granted. 
Accordingly, the appeal is dismissed, the judgment of the trial court is reversed, and the cause is
remanded to the trial court for a new trial.  
Opinion delivered August 11, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)